Case 5:18-cr-00007-TBR-LLK Document 58 Filed 09/30/20 Page 1 of 7 PageID #: 353




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                                 5:18-cr-00007-TBR

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.

KEVIN JAMES TERPENING                                                               DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court upon Pro se Defendant Kevin Terpening’s (“Terpening”)

Motion for Reconsideration. [DN 45]. The government has responded. [DN 52]. As such, this

matter is ripe for adjudication. For the reasons that follow, IT IS HEREBY ORDERED that

Terpening’s Motion for Reconsideration [DN 45] is DENIED.

                                          I. Background

       Terpening was indicted on one count of knowingly and intentionally possessing with intent

to distribute 50 grams or more of methamphetamine on April 10, 2018. [DN 1]. On March 19,

2019, Terpening pleaded guilty. [DN 27]. Terpening was sentenced to the agreed upon 240 months

imprisonment. [DN 35].

                                        II. Legal Standard

       “The court may not modify a term of imprisonment once it has been imposed except that-

       (1) in any case—

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
              the defendant after the defendant has fully exhausted all administrative rights to
              appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
              or the lapse of 30 days from the receipt of such a request by the warden of the
              defendant's facility, whichever is earlier may reduce the term of imprisonment (and
              may impose a term of probation or supervised release with or without conditions
              that does not exceed the unserved portion of the original term of imprisonment),
              after considering the factors set forth in section 3553(a) to the extent that they are
              applicable, if it finds that—
Case 5:18-cr-00007-TBR-LLK Document 58 Filed 09/30/20 Page 2 of 7 PageID #: 354




               (i) extraordinary and compelling reasons warrant such a reduction”

18 U.S.C.A. § 3582(c)(1)(A). “Under the [First Step Act], courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Logan, 2020 WL 730879, at *1 (W.D. Ky. Feb. 13, 2020).

       When determining whether to grant compassionate release, courts must analyze the

following factors: (1) whether extraordinary and compelling reasons warrant such a reduction; (2)

the applicable policy statements issued by the Sentencing Commission; and (3) the factors set forth

in 18 § U.S.C. § 3553(a). United States v. Marshall, No. 3:16-cr-00004-JHM, 2020 WL 114437,

* 1 (W.D. Ky. Jan 9, 2020) (citing 18 U.S.C. 3582(c)(1)(A)).

       First, the Court must determine whether extraordinary and compelling reasons justify a

sentence reduction. Congress has not defined what constitutes an “extraordinary and compelling”

reason; however, it has charged the Sentencing Commission with “describing what should be

considered extraordinary and compelling reasons for sentence reductions, including the criteria to

be applied and a list of specific examples.” United States v. Webster, No. 3:91CR138 (DJN), 2020

WL 618828, at *4 (E.D. Va. Feb. 10, 2020) (quoting 29 U.S.C. § 994(t)). The Sentencing

Commission commentary provides that extraordinary and compelling reasons may exist due to the

defendant's medical condition:

       A) Medical Condition of the Defendant.
            (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
            illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
            a probability of death within a specific time period) is not required. Examples
            include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
            stage organ disease, and advanced dementia.

               (ii) The defendant is-
                       (I) suffering from a serious physical or medical condition,

                                                     2
Case 5:18-cr-00007-TBR-LLK Document 58 Filed 09/30/20 Page 3 of 7 PageID #: 355




                       (II) suffering from a serious functional or cognitive impairment, or
                       (III) experiencing deteriorating physical or mental health because of the
                       aging process, that substantially diminishes the ability of the defendant to
                       provide self-care within the environment of a correctional facility and from
                       which he or she is not expected to recover.

       B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is experiencing a
       serious deterioration in physical or mental health because of the aging process; and (iii) has
       served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

       (C) Family Circumstances.
              (i) The death or incapacitation of the caregiver of the defendant’s minor child or
              minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner when the
              defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there exists in
       the defendant’s case an extraordinary and compelling reason other than, or in combination
       with, the reasons described in subdivisions (A) through (C).

U.S.S.G. 1B1.13.

                                            III. Discussion

A. Exhaustion of Administrative Remedies

       “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, ––– F.Supp.3d ––––, No. 1:13-CR-186-6, 2019 WL

2716505, at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to

“consider motions by defendants for compassionate release without a motion” by the BOP Director

“so long as the defendant has asked the Director to bring such a motion and the Director fails to or

refuses.” United States v. Marshall, No. 3:16CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky.

Jan. 9, 2020).

       This Court initially dismissed Terpening’s Motion for Compassionate Release for failure

to exhaust administrative remedies. [DN 42]. The Court stated that it would reconsider Terpening’s



                                                     3
Case 5:18-cr-00007-TBR-LLK Document 58 Filed 09/30/20 Page 4 of 7 PageID #: 356




Motion if he showed proof of exhaustion. [Id.] Attached to Terpening’s Motion to Reconsider is a

letter from the Warden stating Terpening’s request is denied. [DN 45-1]. The request was denied

because Terpening “failed to produce the necessary information, detailed in the Bureau of Prisons

P.S. 5050.50, to be further considered for a reduction in sentence.” [Id.] The government argues

that Terpening “has not truly exhausted his administrative remedies because he did not make a

good-faith attempt to comply with the administrative procedures set out by BOP.” [DN 52 at 4].

       This case presents a similar, but distinguishable, situation as decided in United States v.

May. In May,

       May initially submitted a request for home confinement to Bureau of Prisons (“B.O.P.”)
       officials on November 1, 2019. [Record No. 440-5, p. 1] The request also mentions, in
       passing, that the defendant seeks compassionate release in the alternative. [Id.] On
       December 18, 2019, the B.O.P. denied the home confinement request without addressing
       the issue of compassionate release. [Id. at p. 2] May then resubmitted this request to B.O.P.
       officials on March 5, 2020. [Id. at p. 159] The warden's response to this administrative
       filing, dated May 20, 2020, declined to recommend either home confinement or
       compassionate release. [Id. at p. 160] Notably, this response addressed the compassionate
       release argument by finding that May's medical record did not indicate that he has a
       condition with an end-of-life trajectory or a life expectancy of 18 months or less as required
       under B.O.P. Program Statement 5050.50. [Id.]

2020 WL 3723253, at *1 (E.D. Ky. July 6, 2020). The government argued May did not properly

submit a compassionate release request because it did not include extraordinary and compelling

reasons for relief or any proposed release plans. The Court recognized the Sixth Circuit has

“stressed the importance of strict compliance with administrative compassionate release-related

procedures during the COVID-19 outbreak.” Id. at 2 (quoting United States v. Alam, 960 F.3d 831,

835-836 (6th Cir. 2020)). However, the BOP did not address the procedural defects of May’s

request and denied the request on the grounds that his medical conditions did not warrant release.

Id. Further, the response was sent more than 30 days after the request was made. Id. Therefore, the

Court considered the merits of May’s motion. Id.



                                                     4
Case 5:18-cr-00007-TBR-LLK Document 58 Filed 09/30/20 Page 5 of 7 PageID #: 357




       Here, like May, Terpening did not comply with Program Statement 5050.50. However, his

case does differ from May because the Warden did not deny May on the merits of his request. The

request was denied for a failure to comply with BOP Program Statement 5050.50. In United States

v. Greenlove, Greenlove submitted two requests for compassionate release. 2020 WL 3547069, *1

(M.D. Pa. June 30, 2020). The Warden responded each time stating Greenlove needed to provide

more information. Id. “Rather than proceed with his administrative request to the Warden for

compassionate release and submit the additional information required as directed in the Warden’s

May 18, 2020 response, or appeal the Warden’s response through the BOP administrative remedy

process, Greenlove filed his instant motion with this court requesting compassionate release”. Id.

at 2. The Court held, “[s]ince the Warden responded to Greenlove’s April 29, 2020 and May 2,

2020 requests advising him that more information was required, he is still in the midst of the

administrative remedy process. This court finds that Greenlove has not exhausted his

administrative remedies as required, and that the court cannot waive the exhaustion requirement.”

Id.

       Here, the Court finds Terpening has not properly exhausted his administrative remedies.

Like Greenlove, Terpening was informed by the Warden that additional necessary information was

needed. Instead of filing another request with the required information, Terpening filed a motion

with this Court. As such, he has not properly exhausted his administrative remedies. However,

even if Terpening did exhaust his administrative remedies, he is not entitled to relief.

B. Extraordinary and Compelling Reasons

       Terpening argues he is entitled to compassionate release due to diabetes, heart disease, high

blood pressure, and high cholesterol. [DN 41]. Terpening lists several medications he takes to

control his health conditions. [Id.]



                                                     5
Case 5:18-cr-00007-TBR-LLK Document 58 Filed 09/30/20 Page 6 of 7 PageID #: 358




       The Centers for Disease Control has stated that those with serious heart conditions and

diabetes are at an increased risk of severe illness from COVID-19.1 Those with high blood pressure

may be at an increased risk.2 Terpening is currently being housed at FCI Greenville. There are two

inmates and eight staff members with the virus.3 Even though there are inmates and staff members

with the virus, there is no uncontrolled outbreak. Terpening is at a greater risk due to his health

conditions. However, he has stated he is taking his medications for his conditions. There is no

indication that he has had a difficult time receiving care or his conditions are not being managed.

       “A court could find that defendant's medical condition, heightened by risks posed by

COVID-19, ‘substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility’ and is one ‘from which he or she is not expected to recover,’

i.e. a chronic condition.” United States v. Bolze, 2020 WL 2521273, at *7 (E.D. Tenn. May 13,

2020) (quoting § 1B1.13 n.1(A)(ii)). “Although the court does not minimize the general risk faced

by prisoners and prison employees during the COVID-19 pandemic, Defendant’s assertion of the

extraordinary risk he faces is not supported by the factual record.” United States v. Oladimu, 2020

WL 1866253, *2 (D. Mass. Apr. 14, 2020). Because Terpening’s conditions are being managed

appropriately, he is not entitled to compassionate release.

    C. 18 § U.S.C. § 3553(a) Factors

       Terpening has not met his burden to be eligible for release. Nonetheless, the Court will

briefly address the 18 U.S.C. § 3553(a) sentencing factors. Terpening pleaded guilty to knowingly

and intentionally possessing with intent to distribute 598.5 grams of methamphetamine. [DN 27].




1
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fspecific-
groups%2Fhigh-risk-complications.html
2
   Id.
3
   https://www.bop.gov/coronavirus/

                                                     6
Case 5:18-cr-00007-TBR-LLK Document 58 Filed 09/30/20 Page 7 of 7 PageID #: 359




Terpening also has a criminal history involving burglary, wanton endangerment, manufacturing

methamphetamine and several other convictions. Further, Terpening has only served

approximately 15 months of his 240-month sentence. Granting Terpening compassionate release

would not reflect the seriousness of his crime. The Court applauds Terpening’s 30 months of

sobriety. However, this is not enough to warrant release.

                                           IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Terpening’s Motion for

Reconsideration [DN 45] is DENIED.

       IT IS SO ORDERED.




                                                                             September 28, 2020
                                                        September 30, 2020




cc: Kevin Terpening
    19308-033
    GREENVILLE
    FEDERAL CORRECTIONAL INSTITUTION
    Inmate Mail/Parcels
    P.O. Box 5000
    GREENVILLE, IL 62246
    PRO SE




                                                    7
